DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Examiner’s Note
2.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

3.	Claims 1-7, 17-18 and 24 were previously cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	

3.	Claim(s) 8-10, 13-15, 21, 27, 28 and 30 are/is rejected under 35 U.S.C. 103(a) as being unpatentable over Jin (Pub. No.: US 2007/0139195 hereinafter mentioned as “Jin”) in view of Vogt (Pub. No.: US 2006/0192676 hereinafter mentioned as “Vogt”).

As per claim 8, Jin discloses:
A position monitoring device (Fig. 2, see Hall effect sensor 50. Also see [0016] “FIG. 2 shows a Hall effect sensor 50”) including:
a first module (Fig. 2, see first module 36, 42) including at least one magnetic field sensor (Fig. 2, see transducer hall effect sensing device 36. Also see [0016] “the sensing device 36 is located on a door or window frame 40”. Also see [0013] “One type of analog magnetic field transducer that may be employed in the present inventor is a Hall effect sensor”) configured to generate an output in response to a magnetic field (see [0014] “the Hall effect output voltage is the voltage produced across opposite edges of the conductor or semiconductor when placed in a magnetic field”);
a second module (Fig. 2, see second module 48, 46) including at least one magnetic field generating device (Fig. 2, see permanent magnet 46 included in the second module 48. Also see [0016] “permanent magnet 46”);
wherein the position monitoring device (Fig. 2, see Hall effect sensor 50. Also see [0016]) is operable in a configuration mode in which the position monitoring device stores (Fig. 2, see memory 58. Also see [0018] “predefined threshold value or values stored in a memory 58”) configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values) representative of the output of the magnetic field sensor (Fig. 2, see transducer Hall Effect sensing device 36. Also see [0016] and [0013]) when the first and second modules are aligned (Fig. 2, see first module 40 and second module 48 being aligned. Also see [0020] “Because the Hall effect sensor devices can detect changes in magnetic field, relative displacement between the sensor and the permanent magnet will be detected, thus indicating that the window, door or the like on which the permanent magnet (or Hall effect sensor device) is secured”), 
wherein the configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has any of the predefined threshold values) includes a plurality of configuration data values (see [0020]. The claimed “configuration data values” are the data values of Jin that indicates the initial position, partially opened, and subsequent displacement) comprising upper threshold values (see [0018] “a comparator 56 compares the change in magnitude of the detected magnetic field to an above predefined threshold value or values stored in a memory 58”);
wherein the position monitoring device (Fig. 2, see Hall effect sensor 50. Also see [0016]) is operable in a monitoring mode (see [0020] “this way a partially opened door or window can still be monitored by detecting any subsequent displacement that may occur, for example, if an intruder attempts to further open the door or window”) in which the output of the at least one magnetic field sensor (Fig. 2, see transducer hall effect sensing device 36. Also see [0016] and [0013]) is compared to (see [0018] “a comparator 56 compares the change in magnitude of the detected magnetic field to a predefined threshold value or values stored in a memory 58”) the configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values); 
wherein the position monitoring device (Fig. 2, see Hall effect sensor 50. Also see [0016]) is configured to provide an electronic signal (see [0018] the external controller to trigger an alarm of Jin) in response to the output falling exceeding the upper threshold value (see [0018] “If the change exceeds the predefined threshold value, the comparator 56 generates an output signal that is also used by the external controller to trigger an alarm”), 
wherein the output exceeding the upper threshold value is indicative of the magnetic field exceeding an upper threshold strength (see [0018]. The hall sensing device of Jin detects changes in strength/magnitude of the magnetic field, therefore, the threshold represents strength/magnitude).
Jin does not explicitly disclose the lower threshold value.
However, Vogt further discloses:
wherein the configuration data (Also see [0016]. The claimed “configuration data” is the data of Vogt that indicates the positions of the door from close levels to open levels and has the predefined threshold values) includes a plurality of configuration data values (Also see [0016]. The claimed “configuration data values” are the data values of Vogt that indicates the positions of the door) comprising an upper threshold value and a lower threshold value (Fig. 4, see upper limit 1 1/2" activating an alarm-A when the output is greater/above/higher 1 1/2" and also see lower limit 3" activating an alarm-A when the output is less/lower/under 3". Also see [0023]).
wherein the position monitoring device (Fig. 2A, see sensor system 10. Also see [0015]-[0016]) is configured to provide an electronic signal in response to the output falling below the lower threshold value (Fig. 4, see upper limit 1 1/2" activating an alarm-A when the output is greater/above/higher 1 1/2" and also see lower limit 3" activating an alarm-A when the output is less/lower/under 3". Also see [0023]), 
wherein the output falling below the lower threshold value is indicative of the magnetic field falling below a lower threshold strength (see [0017], [0020] and/or claim-1. The magnet of Vogt produces a strength/magnetic-force that increases/decreases, therefore, the threshold also represents strength/magnetic-force).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the feature relative to the “lower threshold value” disclosed by Vogt into Jin, with the motivation and expected benefit related to improving the monitoring device and security system by providing a sensor for use in an alarm system and which cannot be readily defeated by someone trying to breach a premises where the security system is installed, thus, preventing any breach (Vogt, Paragraphs [0006] and [0005]), and further improving the security system, thus, preventing theft, burglary and robbery (Jin, Paragraph [0002]). 
Furthermore, Jin states that “it will be appreciated that modifications and variations of the present invention are covered by the above teachings and are within the purview of the appended claims without departing from the spirit and intended scope of the invention” (Jin, Paragraph [0023]).

As per claim 9, the combination of Jin and Vogt discloses the position monitoring device of claim 8 as described above.
Jin further discloses: 
the magnetic field sensor comprises a hall effect sensor (Fig. 2, see the transducer hall effect sensing device 36. Also see [0016] “Hall effect sensing device 36”. Also see [0013] “One type of analog magnetic field transducer that may be employed in the present inventor is a Hall effect sensor”).

As per claim 10, the combination of Jin and Vogt discloses the position monitoring device of claim 8 as described above.
Jin further discloses:
the second module (Fig. 2, see second module 48, 46) includes regions for removably receiving the at least one magnetic field generating device (see [0017] “assuming the magnet 46 moves during operation”) and allows the magnetic field generating device to be arranged in either of two polarities (Fig. 2, see permanent magnet 46 arranged in either of two polarities).

As per claim 13, the combination of Jin and Vogt discloses the position monitoring device of claim 8 as described above.
Vogt, with the obvious motivation above in claim-1, further discloses: 
wherein the upper threshold value (Fig. 4, see upper limit 1 1/2" activating an alarm-A when the output is greater/above/higher 1 1/2". Also see [0023]) includes a plurality of upper threshold values that are different from one another (Fig. 4, see upper limit 1 1/2" having a plurality of upper threshold values within the range from 1 ½ up to right before 3/8" that will activate the alarm-A when the door stops at any of the upper threshold values. Also see [0023]. Furthermore, the claim word “different” has many different meanings, therefore, it is interpreted pursuant to MPEP 2111.01 Plain Meaning as see https://www.thefreedictionary.com/different); and 
wherein the lower threshold value (Fig. 4, see lower limit 3" activating an alarm-A when the output is less/lower/under 3". Also see [0023]) includes a plurality of lower threshold values that are different from one another (Fig. 4, see lower limit 3" having a plurality of unnumbered lower threshold values within the range below 3" that will activate the alarm-A when the door stops at any of the threshold values, for example, if the door passes through the lower threshold 3" and stops at 3 ½". Also see [0023]).

As per claim 14, Jin discloses:
A method (Claim-12), comprising:
generating a magnetic field about a passive module (Fig. 2, see passive module 48, 46 mounted on moveable door or window. Also see [0016]);
generating, with an active module (Fig. 2, see active module 36, 42 mounted on a fixed frame 40 of a door or window. Also see [0016]), an output corresponding to the magnetic field (see [0014] “the Hall effect output voltage is the voltage produced across opposite edges of the conductor or semiconductor when placed in a magnetic field”); and
performing a configuration operation comprises storing (Fig. 2, see memory 58. Also see [0018] “predefined threshold value or values stored in a memory 58”) configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values) corresponding to the output when the passive module and the active module are aligned (Fig. 2, see first module 40 and second module 48 being aligned. Also see [0020] “Because the Hall effect sensor devices can detect changes in magnetic field, relative displacement between the sensor and the permanent magnet will be detected, thus indicating that the window, door or the like on which the permanent magnet (or Hall effect sensor device) is secured”); and
performing a monitoring operation comprising: 
comparing the output (see [0018] “a comparator 56 compares the change in magnitude of the detected magnetic field to a predefined threshold value or values stored in a memory 58”) to the configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values), 
the comparing including: 
determining the output matches the configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values) when the output is compared to a threshold (see [0018] “a comparator 56 compares the change in magnitude of the detected magnetic field to a predefined threshold value or values stored in a memory 58”); 
determining the output deviates from the configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values) when the output is greater than the upper threshold (see [0018] “a comparator 56 compares the change in magnitude of the detected magnetic field to a predefined threshold value or values stored in a memory 58. If the change exceeds the predefined threshold value, the comparator 56 generates an output signal that is also used by the external controller to trigger an alarm”), wherein the output is greater than the upper threshold when the magnetic field sensed by the active module exceeds an upper threshold strength (see [0018]. The hall sensing device of Jin detects changes in strength/magnitude of the magnetic field, therefore, the threshold represents strength/magnitude); and 
generating a second signal (see [0018] the external controller to trigger an alarm of Jin) in response to the output deviating from the configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values),
Jin does not explicitly disclose the lower threshold value.
However, Vogt further discloses:
the comparing including: 
determining the output matches the configuration data (Also see [0016]. The claimed “configuration data” is the data of Vogt that indicates the positions of the door from close levels to open levels and has the predefined threshold values) when the output is between an upper threshold and a lower threshold (Fig. 4, see upper limit 1 1/2" activating an alarm-A when the output is greater/above/higher 1 1/2" and also see lower limit  3" activating an alarm-A when the output is less/lower/under 3". Also see [0023]); 
determining if the output deviates from the configuration data (Also see [0016]. The claimed “configuration data” is the data of Vogt that indicates the positions of the door from close levels to open levels and has the predefined threshold values) when the output is greater than the upper threshold (Fig. 4, see upper limit 1 1/2" activating an alarm-A when the output is greater/above/higher 1 1/2" and also see lower limit 3" activating an alarm-A when the output is less/lower/under 3". Also see [0023]), wherein the output is greater than the upper threshold when the magnetic field sensed by the active module exceeds an upper threshold strength (see [0017], [0020] and/or claim-1. The magnet of Vogt produces a strength/magnetic-force that increases/decreases, therefore, the threshold also represents strength/magnetic-force), and 
determining if the output deviates from the configuration data (Also see [0016]. The claimed “configuration data” is the data of Vogt that indicates the positions of the door from close levels to open levels and has the predefined threshold values) when the output is less than the lower threshold (Fig. 4, see upper limit 1 1/2" activating an alarm-A when the output is greater/above/higher 1 1/2" and also see lower limit 3" activating an alarm-A when the output is less/lower/under 3". Also see [0023]), wherein the output is less than the lower threshold when the magnetic field sensed by the active module falls below a lower threshold strength (see [0017], [0020] and/or claim-1. The magnet of Vogt produces a strength/magnetic-force that increases/decreases, therefore, the threshold also represents strength/magnetic-force);
generating a first signal in response to the output corresponding to the configuration data (see [0023]. The claimed “first signal” is the deactivation signal); and
generating a second signal in response to the output deviating from the configuration data (see [0023]. The claimed “second signal” is the activation signal);
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the feature relative to the “lower threshold” that further will cause and will enable “determining if the output matches the configuration data when the output is between said upper threshold and a lower threshold; and determining if the output deviates from the configuration data when the output is less than the lower threshold; generating a first signal in response to the output matching the configuration data; and the lower threshold includes a lower threshold value for each of the plurality of configuration data values”, as it is disclosed by Vogt into Jin, with the motivation and expected benefit related to improving the monitoring device and security system by providing “a sensor for use in an alarm system and which cannot be readily defeated by someone trying to breach a premises where the security system is installed”, thus preventing breach (Vogt, Paragraph [0006] and [0005]), and further improving the security system, thus, preventing theft, burglary and robbery (Jin, Paragraph [0002]).
	Furthermore, Jin states that “it will be appreciated that modifications and variations of the present invention are covered by the above teachings and are within the purview of the appended claims without departing from the spirit and intended scope of the invention” (Jin, [0023]).

As per claim 15, the combination of Jin and Vogt discloses the method of claim 14 as described above.
Vogt, with the obvious motivation above in claim-14, further discloses: 
wherein the upper threshold is greater than a configuration data by a predetermined amount (Fig. 4, see upper threshold 1 1/2" activating an alarm-A when the output is greater/above/higher than the configuration data regarding the positions of the door from close levels to open levels by predetermined amounts. Also see [0023] and [0016]), and 
wherein the lower threshold is less than a configuration data by the predetermined amount (Fig. 4, see lower limit 3" activating an alarm-A when the output is less/lower/under than the configuration data regarding the positions of the door from close levels to open levels by predetermined amounts. Also see [0023] and [0016]).

As per claim 21,  Jin discloses:
An apparatus (Fig. 2, see Hall effect sensor 50. Also see [0016] “FIG. 2 shows a Hall effect sensor 50”), comprising:
a passive module including a magnetic field generator configured to generate a magnetic field (Fig. 2, see passive module 48 with permanent magnet 46 mounted on moveable door or window. Also see [0016]);
an active module including at least one magnetic field sensing device (Fig. 2, see active module with hall sensing device 36, 42 mounted on a fixed frame 40 of a door or window. Also see [0016]) configured to generate at least one output corresponding to the magnetic field generated(see [0014] “the Hall effect output voltage is the voltage produced across opposite edges of the conductor or semiconductor when placed in a magnetic field”) by the passive module (Fig. 2, see passive module 48 with permanent magnet 46 mounted on moveable door or window. Also see [0016]);
a controller in communication with the magnetic field sensing device (see [0016]), 
wherein the controller is configured to store (Fig. 2, see memory 58. Also see [0018] “predefined threshold value or values stored in a memory 58”) configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values) representative of the at least one output of the at least one magnetic field sensing device (Fig. 2, see transducer Hall Effect sensing device 36. Also see [0016] and [0013]);
wherein the configuration data (see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values) includes an upper threshold value (see [0018] “a comparator 56 compares the change in magnitude of the detected magnetic field to an above predefined threshold value or values stored in a memory 58”);
wherein the controller (see [0016]) is configured to generate an electronic signal (see [0018] the external controller to trigger an alarm of Jin) in response to the at least one output being greater than the upper threshold (see [0018] “If the change exceeds the predefined threshold value, the comparator 56 generates an output signal that is also used by the external controller to trigger an alarm”).
Jin does not explicitly disclose the lower threshold value.
However, Vogt further discloses:
wherein the configuration data (see [0016]. The claimed “configuration data” is the data of Vogt that indicates the positions of the door from close levels to open levels and has the predefined threshold values) includes an upper threshold value and a lower threshold value (Fig. 4, see upper limit 1 1/2" activating an alarm-A when the output is greater/above/higher 1 1/2" and also see lower limit 3" activating an alarm-A when the output is less/lower/under 3". Also see [0023]);
wherein the controller is configured to generate an electronic signal (see [0023] the system that goes into alarm of Vogt) in response to the at least one output being greater than the upper threshold or less than a lower threshold for the configuration data (Fig. 4, see upper limit 1 1/2" activating an alarm-A when the output is greater/above/higher 1 1/2" and also see lower limit 3" activating an alarm-A when the output is less/lower/under 3". Also see [0023]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the feature relative to the “the lower threshold value” disclosed by Vogt into Jin, with the motivation and expected benefit related to improving the monitoring device and security system by providing a sensor for use in an alarm system and which cannot be readily defeated by someone trying to breach a premises where the security system is installed, thus, preventing any breach (Vogt, Paragraphs [0006] and [0005]), and further improving the security system, thus, preventing theft, burglary and robbery (Jin, Paragraph [0002]). 
Furthermore, Jin states that “it will be appreciated that modifications and variations of the present invention are covered by the above teachings and are within the purview of the appended claims without departing from the spirit and intended scope of the invention” (Jin, Paragraph [0023]).

As per claim 27,  the combination of Jin and Vogt discloses the apparatus of claim 21 as described above.
Jin further discloses that 
the electronic signal is indicative of an alarm condition (see [0018] the external controller to trigger an alarm of Jin).

As per claim 28,  the combination of Jin and Vogt discloses the position monitoring device of claim 8 as described above.
Jin further discloses that 
the electronic signal is indicative of an alarm condition (see [0018] the external controller to trigger an alarm of Jin).

As per claim 30,  the combination of Jin and Vogt discloses the method of claim 14 as described above.
The combination of Jin and Vogt, with the obvious motivation set forth above in claim-14, further discloses:
wherein the configuration data (Jin, see [0020], [0011] and [0018]. The claimed “configuration data” is the data of Jin that indicates any of the positions of the door and has the predefined threshold values) includes a plurality of configuration data values (Jin, see [0020]. The claimed “configuration data values” are the data values of Jin that indicates the initial position, partially opened, and subsequent displacement);
wherein the upper threshold includes an upper threshold value (Vogt, Fig. 4, see the plurality of upper threshold values within the range from 3/8" through right before 1 ½ . Also see [0023]) for each of the plurality of configuration data values (Vogt, Also see [0016]. The claimed “configuration data values” are the data values of Vogt that indicates the positions of the door), and the lower threshold includes a lower threshold value (Vogt, Fig. 4, see the plurality of lower threshold values of within range from 1 ½ through and passing 3". Also see [0023]) for each of the plurality of configuration data values (Vogt, Also see [0016]. The claimed “configuration data values” are the data values of Vogt that indicates the positions of the door).

4.	Claim(s) 11 and 25 are/is rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Vogt, and further in view of Woods (Pub. No.: US 2010/0245089 hereinafter mentioned as “Woods”).

As per claim 11, the combination of Jin and Vogt discloses the position monitoring device of claim 8 as described above.
Jin discloses the first module to detect disassembly or removal of the first module (see [0020]) but does not explicitly disclose it includes at least one anti-tamper switch.
However, Woods further discloses:
the first module includes at least one anti-tamper switch to detect disassembly or removal of the first module (see [0002] and/or [0008]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the feature relative to the “at least one anti-tamper switch” disclosed by Woods into the first module of Jin in view of Vogt, with the motivation and expected benefit related to improving the sensing capability by providing “a simplified anti-tamper assembly operable to sense the attempted removal of a body” (Woods, [0007]), and further improving the determination of the status of the door or window by distinguishing “distinguish between a change in state (e.g., a door or window in the process of being opened or closed) and any stationary or fixed state in which the window or door may be in” (Jin, [0011]).

As per claim 25,  the combination of Jin and Vogt discloses the apparatus of claim 21as described above but does not explicitly disclose:
wherein the active module is configured to be mounted in an object and includes an anti-tamper switch, wherein the antitamper switch has a first state when the active module is mounted in the object and a second state when the active module is removed from the object, and wherein the controller is further configured to generate an alarm signal in response to the second state of the anti-tamper switch.
However, Woods further discloses:
wherein the active module is configured to be mounted in an object and includes an anti-tamper switch, wherein the antitamper switch has a first state when the active module is mounted in the object and a second state when the active module is removed from the object, and wherein the controller is further configured to generate an alarm signal in response to the second state of the anti-tamper switch (see [0002], and [0007]-[0008]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the feature relative to the “wherein the active module is configured to be mounted in an object and includes an anti-tamper switch, wherein the antitamper switch has a first state when the active module is mounted in the object and a second state when the active module is removed from the object, and wherein the controller is further configured to generate an alarm signal in response to the second state of the anti-tamper switch” disclosed by Woods into the first module of Jin in view of Vogt, with the motivation and expected benefit related to improving the sensing capability by providing “a simplified anti-tamper assembly operable to sense the attempted removal of a body” (Woods, [0007]), and further improving the determination of the status of the door or window by distinguishing “distinguish between a change in state (e.g., a door or window in the process of being opened or closed) and any stationary or fixed state in which the window or door may be in” (Jin, [0011]).

5.	Claim(s) 19 and 20 xxxxxxxx and are/is rejected under 35 U.S.C. 103(a) as being unpatentable over Jin in view of Vogt, and further in view of Noro (Pub. No.: US 2006/0254148 hereinafter mentioned as “Noro”).

As per claim 19, the combination of Jin and Vogt discloses the method of claim 14 as described above.
Jin further discloses:
mounting the passive module (Fig. 2, see passive module 48, 46 mounted on moveable door or window. Also see [0016]) on a movable barrier having an open position and a closed position with respect to a frame (Fig. 2, see the passive module 48, 46 mounted on moveable door or window. Also see [0017] “assuming the magnet 46 moves during operation (by opening or closing the door or window) and the sensing device 36 is stationary”); and
mounting the active module (Fig. 2, see active module 36, 42 mounted on a fixed frame 40 of a door or window. Also see [0016]) on the frame (Fig. 2, see first module 36, 42 mounted on a fixed frame 40 of a door or window. Also see [0017] “assuming the magnet 46 moves during operation (by opening or closing the door or window) and the sensing device 36 is stationary”); and
wherein the passive module and the active module are aligned when the movable barrier is in the closed position (Fig. 2, see first module 40 and second module 48 being aligned. Also see [0020] “Because the Hall effect sensor devices can detect changes in magnetic field, relative displacement between the sensor and the permanent magnet will be detected, thus indicating that the window, door or the like on which the permanent magnet (or Hall effect sensor device) is secured”), and 
the configuration operation is performed (Fig. 2, see memory 58. Also see [0018] “predefined threshold value or values stored in a memory 58”).
Jin discloses the configuration operation is performed but silent about it being done with said movable barrier in said closed position.
However, Noro further discloses:
wherein the configuration operation is performed with the movable barrier in the closed position (Also see [0044] “a fully closed position of the windowpane 8 where the window is fully closed is located as a reference value at the outset … and stored in the EEPROM 19 (see FIG. 3) that is a nonvolatile memory provided in the control unit 18 of the master controller 2”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further implement the configuration operation of Jin in view of Vogt performed “with said movable barrier in said closed position” disclosed by Noro, with the motivation and expected benefit related to improving the determination of the closed door position accurately and in real time (Noro, [0045]), and also by reducing error in position due to inertia by deriving position to be stored in memory (Noro, [0015]), and further improving the determination of the status of the door or window by distinguishing “distinguish between a change in state (e.g., a door or window in the process of being opened or closed) and any stationary or fixed state in which the window or door may be in” (Jin, [0011]).

As per claim 20, the combination of Jin, Vogt and Noro discloses the method of claim 19 as described above.
Vogt, with the obvious motivation above in claim-14, further discloses: 
generating the first signal includes activating a signal relay in response to the output matching the configuration data (Fig. 4 and [0023]), and 
wherein generating the second signal includes deactivating the signal relay (Fig. 4 and [0023]).

6.	Claim(s) 29 are/is rejected under 35 U.S.C. 103(a) as being unpatentable over Jin in view of Vogt, and further in view of Richter (Pub. No.: US 2015/0262461 hereinafter mentioned as “Richter”).

As per claim 29,  the combination of Jin and Vogt discloses the position monitoring device of claim 8 as described above.
Jin in view of Vogt discloses that the position monitoring device is caused to operate in the configuration mode to generate the configuration data configuration data as described above but does not explicitly disclose it further includes a program switch.
However, Richter further discloses:
the position monitoring device further includes a program switch operable to cause the position monitoring device to operate in the configuration mode to generate the configuration data (Figs 9A and/or 9B. Also see [0078]-[0079]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the feature relative to the programmable switch disclosed by Richter into Jin in view of Vogt, with the motivation and expected benefit related to improving the monitoring device and security by enabling resetting even when the monitoring device cannot be reached (Richter, Paragraph [0079]), and further improving by determining “whether there has been a change or alteration in measurements of a magnetic field, a baseline magnetic reading may be taken to provide a basis of comparison for the subsequent measurements” (Richter, Paragraph [0076]), and further improving the security system by resetting the monitoring system, thus, preventing theft, burglary and robbery (Jin, [0002]). 
Furthermore, Jin states that “the sensor can be used to monitor individual objects (e.g., a valuable painting or sculpture) by detecting any displacement of that object” (Jin, [0022]).

7.	Claim(s) 22 and 23 are/is rejected under 35 U.S.C. 103(a) as being unpatentable over Jin in view of Vogt, and further in view of Berry (Pub. No.: US 2006/0090401 hereinafter mentioned as “Berry”).

As per claim 22, the combination of Jin and Richter discloses the apparatus of claim 21 as described above. 
Jin discloses the least one magnetic field sensing device with an output voltage as described above but does not explicitly disclose that it includes a plurality of Hall effect sensors and the output includes a plurality of output voltages generated by the Hall effect sensors.
However, Berry further discloses:
the least one magnetic field sensing device includes a plurality of Hall effect sensors and the output includes a plurality of output voltages generated by the Hall effect sensors (Fig. 23A, see module including two magnetic field transducer 220 and 222 that hall transducer, and as such each generate a voltage output. Also see [0071] “left and right magnetic field transducers 220, 222 (e.g., Hall effect transducers)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the feature relative to including a “plurality of Hall effect sensors and the output includes a plurality of output voltages generated by the Hall effect sensors” disclosed by Berry into the first module of Jin in view of Vogt, with the motivation and expected benefit related to improving the determination of the closed door position (Berry, [0071]), and further improving the determination of the status of the door or window by distinguishing “distinguish between a change in state (e.g., a door or window in the process of being opened or closed) and any stationary or fixed state in which the window or door may be in” (Jin, [0011]).

As per claim 23, the combination of Jin and Richter discloses the position monitoring device of claim 1 as described above. 
Jin discloses the passive module including one magnet as described above but does not explicitly disclose that it includes a plurality of magnets, and wherein each of the magnets contributes to generation of the magnetic field.
However, Berry further discloses:
the passive module includes a plurality of magnets, and wherein each of the magnets contributes to generation of the magnetic field (Fig. 23A, see module including two magnets 216 and 218. Also see [0071]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the feature relative to including the “plurality of magnets, and wherein each of the magnets contributes to generation of the magnetic field” disclosed by Berry into the second module of Jin in view of Vogt, with the motivation and expected benefit related to improving the determination of the closed door position (Berry, [0071]), and further improving the determination of the status of the door or window by distinguishing “distinguish between a change in state (e.g., a door or window in the process of being opened or closed) and any stationary or fixed state in which the window or door may be in” (Jin, [0011]).

Allowable Subject Matter
8. 	Claim(s) 12, 16, and 26 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is an examiner's statement of reasons for the objection: 

 10.	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the at least one magnetic field sensor includes a plurality of Hall effect sensors;
wherein the output includes a plurality of output voltages, wherein the plurality of output voltages includes an output voltage of each of the Hall effect sensors;
wherein the configuration data includes a plurality of ranges, each range of the plurality of ranges corresponding to a respective one of the plurality of output voltages when the first and second modules are aligned;
wherein the position monitoring device is configured to provide the electronic signal when at least one output voltage of the plurality of output voltages falls outside the corresponding range; and
wherein the position monitoring device is configured to provide another electronic signal indicative of a barrier closed condition when each output voltage of the plurality of output voltages falls within its corresponding range. 

11.	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the active module includes a plurality of Hall effect sensors; 
wherein generating the output includes generating an output voltage with output voltages of each of the Hall effect sensors;
wherein the configuration data is representative of a corresponding one of the output voltages when the passive module and the active module are aligned;
wherein the output matches the configuration data when each of the output voltages of each of the Hall effect sensors is between the upper threshold value and the lower threshold value for its corresponding configuration data value; and
wherein the output deviates from the configuration data when any of the output voltages of each of the Hall effect sensors are greater than the upper threshold value for its corresponding configuration data value; and
wherein the output deviates from the configuration data when any of the output voltages of each of the Hall effect sensors are less than the lower threshold value for its corresponding configuration data value. 

12.	Regarding claim 26, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the active module further includes a program switch, the controller is configured to store the configuration data in response to actuation of the program switch, and the program switch is not accessible when the active module is mounted in the object.




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858